Citation Nr: 1105328	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected left knee chondromalacia patella with 
degenerative arthritis.

2.  Entitlement to a rating higher than 10 percent for service-
connected right knee chondromalacia patella with degenerative 
arthritis.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression and/or posttraumatic stress 
disorder (PTSD), to include as secondary to service-connected 
bilateral knee disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that this appeal originally included entitlement 
to service connection for depression and whether new and material 
evidence has been submitted to reopen a claim for entitlement to 
service connection for PTSD.  First, the Board finds that appeal 
for entitlement to service connection for PTSD did not become 
final because the Veteran submitted evidence approximately six 
months after the rating decision.  When new and material evidence 
is received prior to the expiration of the appeal period, that 
evidence must be considered to have been filed in connection with 
the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, 
finality has not attached and the appeal for PTSD stems from the 
June 2004 rating decision.  Second, as is discussed in more 
detail below, the medical evidence of record indicates that the 
Veteran has been diagnosed with various mental conditions.  The 
appeal is expanded from the Veteran's original claim to include 
all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (finding a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
mental illness).

The Board notes that a claim of entitlement to service connection 
for schizophrenia was previously denied by the RO in November 
2007.  However, since that time, Clemons has amended the manner 
in which psychiatric disorder claims are analyzed.  The Court has 
held that when there is an intervening change in the law or 
regulation creating a new basis for entitlement to benefits, a 
claim under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher 
than 10 percent for service-connected left knee chondromalacia 
patella with degenerative arthritis and entitlement to a rating 
higher than 10 percent for service-connected right knee 
chondromalacia patella with degenerative arthritis.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran was 
afforded his most recent VA examination for his knees in 
September 2009.  The examiner reported the Veteran's range of 
motion measurements with no numerical notation of pain occurring 
at any degree.  However, the examiner commented that there was 
mild discomfort at the extremes of range of motion and upon 
repetition times three.  VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  The 
Board finds that a remand is necessary to obtain a more complete 
and thorough examination that reports the numerical notation at 
which pain occurs.

The Veteran's claims file indicates the Veteran has applied for 
Social Security disability and is in receipt of Social Security 
income.  Although several attempts have been made to obtain these 
records, no negative reply has been received.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."  Additionally, the 
Veteran's entire personnel folder is not of record and must be 
obtained for the Board's review.  

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, including depression and PTSD, 
to include as secondary to service-connected bilateral knee 
disability.  To date, no opinion has been obtained pertaining to 
the relationship between the Veteran's service-connected knee 
disability and any currently diagnosed psychiatric disorder.  A 
remand is necessary to obtain this opinion.  

The Veteran was afforded a VA mental examination in February 
2006.  The examiner noted that service treatment records show 
that in March 1978, the Veteran reported that he experienced 
depression or worry "when many things build up."  The Veteran 
also described several stressors that occurred during service 
including being scared of his sergeant, and being frightened 
during practice patrols in the dark with no bullets.  See 
February 2006 VA examination.  The examiner stated that it is 
possible the Veteran experiences dysphoria and agitation due to 
his chronic schizophrenia and it could not be ascertained with 
certainty whether the Veteran was experiencing schizophrenia 
symptoms during service as none were recorded in his treatment 
records.  The examiner stated, however, it could be that the 
depression and worry the Veteran reported during service were 
part of a prodromal syndrome, prior to the full emergence of his 
schizophrenia.  The Board notes that an award of service 
connection may not be based on a resort to speculation.  See 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that Veteran's time as a prisoner of war 
'could' have precipitated initial development of his lung 
condition was found too speculative.)  The Board finds that an 
additional opinion clarifying the February 2006 VA examiner's 
statement is necessary.  The Veteran should also be afforded a VA 
examination for PTSD, where his stated stressors from the 
February 2006 VA examination should be discussed.

Additionally, the Board notes that the Veteran is currently being 
treated for schizophrenia and takes medication for depression.  
See November 2005 VA outpatient note.  As the record contains 
diagnoses of various mental conditions and an opinion based on 
all the evidence of record has not yet been obtained, the Board 
finds that a remand for an additional examination is necessary.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with 
claims file any Social Security records 
and updated VA treatment records.  If no 
records are located, a written statement 
to that effect should be requested for 
incorporation into the record.

2.  Obtain the Veteran's complete 
personnel (201) folder and associate it 
with the claims folder. 

3.  Afford the Veteran a VA examination to 
determine the severity of his bilateral 
knee disability.  Ask the examiner to 
discuss all findings in terms of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 - 5274.  
The pertinent rating criteria must be 
provided to the examiner.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examination report must include ranges 
of motion, with notations as to the 
degree of motion at which the Veteran 
experiences pain, if any, as well as 
any other findings made by the 
examiner.

All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

4.  Schedule the Veteran for a VA 
psychiatric examination, to include an 
evaluation of PTSD and depression, to 
include as secondary to service-connected 
bilateral knee disability.  

The claims file must be made available and 
reviewed by the examiner.  The examination 
report should note that the claims file, 
including VA mental health treatment 
records, was reviewed.

All pertinent psychological testing should 
be conducted.

All psychiatric disabilities diagnosed 
should be reported.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent):

a) that any currently diagnosed 
psychiatric disorder is causally or 
etiologically related to the Veteran's 
time in service, including whether the 
depression and worry noted by the Veteran 
during service was a prodromal syndrome of 
his schizophrenia; and

b) that any currently diagnosed 
psychiatric disorder is proximately due to 
or aggravated by his service-connected 
bilateral knee disability.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

5.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


